Title: From George Washington to Sidney Lee, 15 May 1783
From: Washington, George
To: Lee, Sidney


                  
                     Madam,
                     Head Qrs State of New York 15th May 1783
                  
                  Pursuant to the promise in my last, I wrote to a Gentlemn who I thought most likely to obtain an authentic Copy of your Brothers Will, and have received an answer, of which the Inclosed is a Copy—When I get the Will it shall be forwarded, notwithstanding Copies there of appear to have been sent to you heretofore.  With the greatest respect I have the honor to be Madam Yr Most Obed. Servt
                  
                     Go: Washington
                  
               